Judgment unanimously affirmed, with costs. Memorandum: In affirming we do not reach or pass upon any question presented by the action of the trial court in pronouncing a declaratory judgment instead of leaving the parties to relief in the pending negligence action because no defendant herein objected to the determination of the issue of permission and consent in this action for declaratory relief. (Appeal from a judgment of Onondaga Trial Term in an action for a declaratory judgment seeking determination regarding automobile insurance coverage.) Present — Bastow, J. P., Goldman, Henry and Del Vecchio, JJ.